January 6, 2015
                                                                                                  RECEIVED
                                         CAUSE NO. 03-14-00374-CV                          | JAN 0 6 2015
                                                                                                THIRD COURTOfAPPEALS
                                                                                                   'gffnCYD.KYIF-

                          COURT OF APPEALS FOR THE THIRD DISTRICT
                                                AUSTIN, TEXAS




                                       C&M JONES INVESTMENTS,

                                                                Appellant,

                                                         v.




                                             DONOVAN THOMAS,

                                                                 Appellee.




                                  On Appeal from the County Court at Law
                                 Cause No. 5729 of Caldwell County, Texas,
                                 the Honorable Edward L. Jarrett, Presiding




       APPELLANT'S RESPONSE TO APPELLEE'S MOTION FOR EXTENSION OF TIME

                                        TO FILE APPELLEE'S BRIEF




     TO THE HONORABLE THIRD COURT OF APPEALS:



             The Appellant, DONOVAN THOMAS, files this Response to Appellee's Motion for

      Extension of Time to File Appellee's Brief. In opposition to Appellee's motion, Appellant

      submits the following:




      Appellant's Response to Appellee's Motion For Extension Of Time To File Appelle's Brief             Page 1 of 4
                                                   I.
                                             DUE DATE


       Appellee's brief was due on November 20, 2014. At that time, counsel for Appellee

sought an extension until December 18, 2014 on grounds that counsel for Appellee was

preparing and submitting a brief in Cause No. 03-14-00598, styled C.R. v. Texas Dep't ofFamily

and Protective Services. The court granted Appellee an extension to file its brief until December

18,2014.


       Thereafter, on December 18th, 2014, counsel for Appellee filed a second Motion for

Extension of Time to File Brief on the grounds that counsel for Appellee was preparing for two

jury trials and had suffered physical illness resulting in ten days of missed work over the

previous thirty days. Counsel for Appellee asked for an extension until January 5, 2015, which

this Court granted.


       Then, once again, on the due date for filing Appellee's brief, counsel for Appellee

requested a third extension, until January 19, 2014, on the grounds that counsel for Appellee has

"endured strep throat for about 10 days."


                                                   II.
                               CERTIFICATE OF CONFERENCE

        In all three of Appellee's motionsfor extension of time to file brief, counsel for Appellee

has included a certificate of conference in which counsel for Appellee stated that he "previously

conferred or attempted to confer with Donovan Thomas (Appellant)." This statement is false in

that counsel for Appellee has not conferred with Appellant on any of the three motions filed with

this Court by counsel for Appellee. Instead, counsel for Appellee has merely faxed over a copy

of the proposed motion for extension of time to file brief. As with the previous two motions,


Appellant's Response to Appellee's Motion For Extension Of Time To File Appelle's Brief   Page 2 of 4
Appellant opposes this motion; however, counsel for Appellee has failed to indicate Appellant's

opposition in any of its previous motions.


                                                  III.
                              EXTENSION SOUGHT FOR DELAY


         Counsel for Appellee has now sought three delays on the grounds that he has work (i.e.,

prior briefs or jury cases) or that he has suffered some type of unconfirmed illness. At this point,

it seems counsel for Appellee seeks this extension either for the purpose of delay, or, possibly,

for an inability to balance workload.


         Appellant, who is proceeding pro se and, thus, has no formal legal training, submitted his

brief after seeking a single extension. Further, Appellant is a small business owner that runs and

manages two chiropractic offices in Hays and Caldwell counties and, yet, did not seek an

extension due to workload as counsel for Appellee has done on two previous occasions.


         While Appellant and counsel for Appellee are both small business owners, Appellant

managed to run two chiropractic offices and drafta briefafter seeking only one extension. It is

the opinion of Appellant that counsel for Appellee should be able to manage the same.

         If this Court grants Appellee's third motion for extension, it would provide counsel for

Appellee an additional two months from the original due date in which to prepare a reply brief.

Thus, the issue, in the eyes of Appellant, is whether counsel for Appellee needed almost three

months to draft a reply brief or, more likely, is seekingan extension solely for the purpose of

delay.


                                                   V.
                           PRAYER FOR DENIAL OF EXTENSION




Appellant's Response to Appellee's Motion For Extension Of Time To File Appelle's Brief    Page 3 of 4
        WHEREFORE. PREMISES CONSIDERED. Appellant objects to Appellee's Motion for

Extension of Time to File Brief, and respectfully requests this Court to deny the same.


                                                 Respectfully submitted.

                                                        ^      ^    V    UUl
                                                  onovan Thomas
                                                Appellant, Pro Se
                                                2000 W. San Antonio Street, Unit #3
                                                Lockhart, Texas 78644
                                                Tel: (512) 227-2500
                                                Fax:(512)398-6040




                                  CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a copy of this response has been served upon

Appellee's counsel as indicated below on January 6, 2015:

Via Fax (512) 353-7483
Cliff McCormack
174 S. Guadalupe St., Suite 106
San Marcos, Texas 78666
Counsel for Appellee C&M
Jones Investments

                                         ^M              c-v



                                                 Donovan Thomas




Appellant's Response to Appellee's Motion For Extension Of Time To File Appelle's Brief   Page 4 of 4